Citation Nr: 1133961	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-02 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fracture of the thoracolumbar spine with arthritis, rated as 10 percent disabling prior to June 28, 2010 and 40 percent as of June 29, 2010.

2.  Entitlement to a rating in excess of 10 percent for bilateral knee osteoarthritis prior to November 1, 2009.

3.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease beginning on November 2, 2009.

4.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease beginning on November 2, 2009.

5.  Entitlement to a compensable rating for bilateral hearing loss.

6.  Entitlement to service connection for a skin rash to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to October 1987.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claims for an increased rating for his lumbar spine disability, bilateral knee disability and bilateral hearing loss.  This rating decision also denied the claim for service connection for a skin rash.

An October 2010 rating decision assigned a 40 percent rating for the Veteran's lumbar spine disability, effective June 29, 2010.  This rating decision also assigned a separate 10 percent rating for each knee disability, effective November 2, 2009.

The Board remanded the instant matters to the agency of original jurisdiction (AOJ) in March 2010 to allow a requested hearing to be conducted.  The Veteran withdrew his request for such a hearing in May 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In a December 2007 letter, the Veteran reported that he had recently been awarded Social Security Administration benefits and requested that VA obtain these records.  The basis of this award is not clear from the record, although the Veteran did report during his June 2010 VA orthopedic examination that he stopped working as a truck driver due to his non-service-connected obstructive sleep apnea.  The actual decision by SSA, and the medical records on which that decision was based, are not of record.  These records are potentially pertinent to the claims of entitlement on appeal.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A March 2009 VA treatment note indicates that the Veteran was receiving treatment for his skin disability in the "community" while a December 2008 VA treatment note indicates that he was being followed by Dr. W. L. for his disability on a fee basis.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  Since becoming aware of these treatment records, VA has not attempted to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact Social Security Administration and request the records associated with the Veteran's award of Social Security Administration disability benefits, to include all decisions, medical records, and the application the Veteran completed.  

Any records received should be associated with the claims folder.  All efforts to obtain these records should be documented in the claims file.

2.  The RO/AMC should send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to his appeal that is not currently of record.  The letter should specifically request that the Veteran provide authorization to enable it to obtain all outstanding pertinent medical records for treatment obtained from Dr. W. L. as indentified in the December 2008 VA treatment note.

All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO/AMC may conduct any additional development it deems is warranted.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

